 
Exhibit 10.1


 
Employment Agreement
 
This Employment Agreement is entered into between:
 
 
Westinghouse Solar, Inc.
 
1475 Bascom Ave., Suite 101
 
Campbell, CA  95008
 
(“the Company”)
 


and
 
 
Margaret Randazzo
 
1230 McKendrie St.
 
San Jose, CA 95126 (the “EXECUTIVE")
 
 
1  Date of employment
1.1  Effective May 7, 2012 (“Effective Date”), EXECUTIVE is employed as Interim
Chief Executive Officer in the Company (“ICEO”).  This employment agreement
(“Agreement”) replaces all previous agreements concerning the EXECUTIVE’s
employment with the Company or with any of its affiliates and/or predecessors,
in any capacity, except, for the avoidance of doubt, all Company proprietary
rights agreements signed by EXECUTIVE shall remain in full force and effect.
 
2  The initial duties of the EXECUTIVE
2.1  For so long as EXECUTIVE holds the position of ICEO, EXECUTIVE is, in
cooperation with the other members of the Executive Management, responsible for
the daily management of the Company subject to instructions and guidelines of
the Board of Directors (“Board’) of the Company.
 
2.2  The Board of Directors (“Board’) of the Company determines the directions
applicable to the activities of the Company at any time.  It is the
responsibility of the EXECUTIVE towards the Board that the activities of the
Company are carried out in accordance with such directions, the Agreement and
Plan of Merger (“Merger Agreement”) between the Company, CBD Energy Limited
(“CBD”) and CBD-WS Merger Sub, Inc., the Company’s Certificate of Incorporation
and Bylaws, and current legislation and law.
 
2.3  All questions of extraordinary character or major importance to the Company
shall be submitted by the EXECUTIVE to the Board and the CBD Liaison (as defined
in the Merger Agreement).
 
2.4  The EXECUTIVE is entitled to sign on behalf of the Company in matters
concerning the day-to-day operations of the Company, subject to the restrictions
in this Employment Agreement and otherwise in accordance with the Company’s
Certificate of Incorporation and Bylaws, the Merger Agreement, and authorities
delegated by the Board.
 
2.5  EXECUTIVE  shall hold the position of ICEO and perform the duties of such
office from the Effective Date until the consummation of the Merger Agreement,
or such later date as is determined by mutual agreement of EXECUTIVE and the
senior executive officer (“Managing Director”) of CBD. However, if the Merger is
not consummated and closed pursuant to the terms of the Merger Agreement by a
date no later than December 31, 2012, the Board of Directors of the Company
shall have the discretion to determine the terms and conditions of EXECUTIVE’s
employment.
 
 
 

--------------------------------------------------------------------------------

 
 
3  Follow-on duties of EXECUTIVE
3.1  Provided the Merger is consummated, as such term is defined in the Merger
Agreement, and all of the transactions contemplated by the Merger Agreement are
closed, then upon appointment by the Managing Director of CBD of a replacement
Chief Executive Officer for the Company, EXECUTIVE shall be appointed to a
senior executive position in the Company or within CBD or another of its
subsidiaries as shall be assigned by the Managing Director of CBD and reasonably
acceptable to EXECUTIVE (the “Successor Position”).  For the avoidance of doubt,
all provisions of this Agreement that refer to actions or events in the
Successor Position are contingent upon the consummation and closing of the
Merger pursuant to the terms of the Merger Agreement. If EXECUTIVE is employed
in a Successor Position with CBD or any subsidiary or affiliate of CBD other
than the Company, such employer is referred to herein as the Successor
Employer.  The Company and the Successor Employer are each sometimes referred to
an “Employer” and collectively as “Employers”.   In the event of employment of
EXECUTIVE in a Successor Position, this Employment Agreement shall continue to
apply in connection with EXECUTIVE’s employment therein.
 
3.2  The duties of EXECUTIVE in the Successor Position shall be specified at and
reasonably agreeable to EXECUTIVE at the time of the appointment.
 
3.3  Thereafter, at the discretion of the Managing Director of CBD, EXECUTIVE
may be assigned to further Successor Positions, and this Agreement shall
continue to apply in connection with EXECUTIVE’s employment therein.
 
4  Additional duties during the employment
 
4.1  The EXECUTIVE is obliged to use the EXECUTIVE’s full working capacity and
best efforts in the service of Employer. In performing her duties under this
Agreement, EXECUTIVE must comply with all applicable laws and Company policies,
avoid conflicts of interest and in making decisions on behalf of the Company,
must do that which is in the best interests of the Company. The ICEO position is
exempt from state and federal wage and hour laws applicable to non-exempt
employees.  There is no limit to the number of working hours, and the EXECUTIVE
is not entitled to overtime pay, standby allowance, or paid time off in lieu of
overtime.
 
4.2  The EXECUTIVE must not, without the prior written consent of the Board or,
following appointment to a Successor Position, the Managing Director of CBD,
engage in any other employment or engagement, whether remunerated or not, that
is inconsistent with EXECUTIVE’S duties and obligations under this Agreeement..
 
4.3  During the employment, the EXECUTIVE must not have any interests in any
other business activity, directly or indirectly, that are inconsistent with
EXECUTIVE’S duties and obligations under this Agreeement, without the prior
written consent of the Board or, following appointment to a Successor Position,
the Managing Director of CBD.   However, the EXECUTIVE is entitled to make, and
need not disclose to Employer, normal capital investments in assets, which are
usually the subject of such investment, and which do not include personal
working efforts of any kind and/or decisive influence.
 
4.4  EXECUTIVE may have opportunities from time to time to fulfill directorships
and honorary offices and may do so subject to the consent of Employer, which
consent shall not be unreasonably withheld.
 
4.5  For purposes of Section 4.2 and 4.3 herof, determination of whether
EXECUTIVE’s employment, engagement or interests in a business activity are
inconsistent with EXECUTIVE’s duties and obligations under this Agreement shall
be at the sole discretion of the Board or, following appointment to a Successor
Position, the Managing Director of CBD.
 
5  Place of work
5.1  The EXECUTIVE’s normal place of work will be the address of the Company,
which address may change from time to time but shall be reasonably proximate to
the Northern California Bay Area (“Home Region”).  However, the EXECUTIVE may be
required to work from time to time at the premises of customers, business
partners, CBD and its subsidiaries etc. The employment also involves travelling
in the United States and abroad.
 
 
 

--------------------------------------------------------------------------------

 
 
6  Remuneration
6.1  The EXECUTIVE’s annual gross salary is $225,000 (“Base Salary”).  While
EXECUTIVE is serving as ICEO, she shall be paid incrementally in arrears in
accordance with the Company’s standard payroll practices for exempt executive
employees.  Following consummation of the Merger (as defined below), EXECUTIVE’s
annual gross salary shall be adjusted to a level consistent with similar
positions of responsibility and authority as determined from time to time by the
Compensation Committee of CBD and confirmed in writing as a modification to
this  Employment Agreement, signed by EXECUTIVE and by an authorized agent of
CBD, provided however, that such annual gross salary shall not be less than the
Base Salary during the term of this Agreement.  In the event of EXECUTIVE’s
appointment to a Successor Position, EXECUTIVE shall be paid in a manner
consistent with the standard payroll practices for exempt executive employees of
the Successor Employer, provided that payment shall be no less than 1/12 of the
annual salary, paid monthly in arrears and paid no later than the last business
day of each month by live check or, if the EXECUTIVE so directs, by direct
deposit to an account designated by the EXECUTIVE.
 
6.2  In addition to the compensation referenced in paragraph 6.1, the EXECUTIVE
shall be eligible for bonus compensation to be set at the sole discretion of the
Company’s compensation committee for the period when EXECUTIVE is serving as
ICEO.  Thereafter, if EXECUTIVE is serving in a Successor Position, such bonus
compensation shall be set at the sole discretion of the Managing Director of
CBD.  In each instance, the target bonus amounts and performance criteria shall
be set and communicated in writing to EXECUTIVE within 30 days following the
appointment of EXECUTIVE and thereafter at the beginning of the fiscal
year.  The Board has determined that in lieu of other annual bonus amounts
established for EXECUTIVE, a target bonus amount for the services of EXECUTIVE
in the position of ICEO through the end of such term, or the year ending
December 31, 2012 if later, is up to $100,000, of which 50% shall be payable in
stock of the Company or Successor Employer issued at the VWAP (Volume Weighted
Average Price) for the 10 trading days preceding the consummation of the
transaction and 50% of which shall be payable in cash in the last payroll
distribution of December 2012.  The actual amount of the 2012 ICEO bonus
compensation shall be based on meeting the specific objectives set forth on
Schedule A; such objectives shall be mutually agreed upon by the parties and
Schedule A completed within 30 days of the execution of this Agreement.
 
6.3  Annual bonus targets for Successor Positions shall be not less than 45% of
the EXECUTIVE’S Base Salary.
 
7  Entertainment and travel expenses
7.1  The EXECUTIVE’s costs in connection with travel and entertainment in the
interest of Employer will be refunded by the Employer subject to receipts in
accordance with the guidelines and policies in force from time to time in the
Company or Successor Employer.
 
8  Vacations and Public Holidays
8.1  The EXECUTIVE shall receive paid vacation and paid holidays, to accrue and
be taken in accordance with the standard policies and practices of the Company
or the Successor Employer.  The EXECUTIVE is entitled to four (4) weeks’ (twenty
(20) business days’) vacation with pay per calendar year.  The EXECUTIVE is
entitled to payout of any unused accrued paid vacation balance at the time of
termination of employment under this Employment Agreement.
 
8.2  While serving as ICEO, EXECUTIVE shall coordinate the scheduling of paid
vacation with the Board and the CBD Liaison.  In any Successor Position,
vacation scheduling should be coordinated with the Managing Director of CBD or
his delegatee.
 
8.3  The EXECUTIVE is entitled paid Company holidays in accordance with the
policies of the Company or Successor Employer, as applicable.  The EXECUTIVE
will not be entitled to additional compensation for holidays upon termination of
employment.
 
9  Health Insurance; Life Insurance; Other Benefits
9.1  While serving as ICEO, the EXECUTIVE shall be entitled to participate in
Company-sponsored health insurance plan(s) in accordance with the Company’s
standard policies and procedures, which are subject to change in the Company’s
sole discretion.
 
9.2  While serving as ICEO, EXECUTIVE shall be entitled to participate in
Company-sponsored life insurance plan(s) in accordance with the Company’s
standard policies and procedures, which are subject to change in the Company’s
sole discretion.  The EXECUTIVE agrees fully to cooperate with the Company in
connection with any application for life insurance that the Company may wish to
pursue in order to obtain life insurance relating to the EXECUTIVE, including,
but not limited to, submission to a medical examination as reasonably may be
required by the prospective insurer(s).
 
9.3  While serving as ICEO, the EXECUTIVE shall be entitled to receive other
Company-sponsored benefits as other full-time Company employees may receive, as
may be announced by the Company from time to time, in its sole discretion, and
on terms that are subject to change in the Company’s sole discretion.
 
9.4  While serving in a Successor Position, EXECUTIVE will be entitled to the
benefits set forth in Sections 9.1, 9.2 and 9.3 hereof in accordance with the
standard practices and policies of the Successor Employer; provided however,
that such benefits are no less than provided by the Company while EXECUTIVE
served as ICEO.
 
9.5  The Company acknowledges that EXECUTIVE has been and shall continue as a
participant in the Westinghouse Solar, Inc. 2006 Stock Incentive Plan and prior
awards under the Westinghouse Solar, Inc. 2006 Stock Incentive Plan shall not be
affected by this Agreement.  On the Effective Date of the Merger, EXECUTIVE
shall receive a restricted stock grant of CBD Stock having a market value on the
date of consummation of the Merger of $150,000, which grant shall vest 1/3 at
the end of calendar years 2012, 2013 and 2014 if Executive remains employed by
CBD or an affiliate of CBD.   This stock award shall be subject to the terms and
conditions of any stock equity compensation plan adopted by CBD or subject to
the terms and conditions placed on the stock award by CBD’s board of directors
or granting body.
 
9.6  EXECUTIVE shall be eligible to receive stock, option and other incentive
awards for CBD executive management as may be granted by the CBD Compensation
Committee, at its discretion, from time to time.  These awards, if granted,
shall be subject to the terms and conditions set by the CBD Compensation
Committee and the applicable incentive plans.
 
9.7  EXECUTIVE shall be entitled to participate in any Company sponsored 401(k)
Plan, subject to the terms and conditions of the applicable Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
10  Illness/Disability
10.1  Subject to applicable law, Employer may terminate this Employment
Agreement due to undue hardship to the Employer, subject to one month’s written
notice effective from the end of a month, if, due to illness or disability, the
EXECUTIVE has been unable to perform the obligations as ICEO during a
consecutive period of two months or in total three months within a period of 12
months.  In such event, the EXECUTIVE shall receive, as severance compensation,
the salary provided for in this Agreement through a date that is 24 months after
the Effective Date of this Agreement, provided that on or before the 30th day
following the termination of employment, the EXECUTIVE has signed a Severance
Agreement and Release substantially in the form attached hereto as Schedule D,
or in a form as otherwise reasonably may be presented by the Company or
Successor Employer and it has become effective.
 
10.2  While serving as ICEO, the EXECUTIVE will receive paid sick leave in
accordance with the Company’s standard practices and procedures.  Thereafter,
while serving in a Successor Position, EXECUTIVE will receive paid sick leave in
accordance with the standard practices and policies of the Successor Employer,
provided that such benefits shall be no less than those of the Company while
EXECUTIVE was serving as ICEO.  Paid sick leave does not accrue as a vested
right, and any accrued but unused balance will not be paid out upon termination
of the employment.
 
11  Confidentiality, duty of loyalty, protection of trade secrets and other
information, and return of materials
11.1  The EXECUTIVE has a duty of confidentiality with respect to everything
that the EXECUTIVE may learn in connection with the performance of the
EXECUTIVE’s duties, including, but not limited to, the confidential and
proprietary trade secret information, financial information, business
information, customer lists, customer information, inventions, and intellectual
property of Employer. The duty of confidentiality shall apply and continue to
apply after termination of the employment.
 
11.2  During the period of employment – including during any notice period – the
EXECUTIVE is obliged to observe a duty of loyalty towards the Company and any
Successor Employer.
 
11.3  Failure to observe the EXECUTIVE’s duty of confidentiality and loyalty may
have consequences for the EXECUTIVE’s employment, including discipline up to and
including termination without notice, for cause.
 
11.4  Upon the actual termination of the employment – irrespective of cause –
the EXECUTIVE must return to Employer all materials and assets in the
EXECUTIVE’s possession which relate to the employer’s activities. No lien may be
exercised on any materials belonging to any Employer.
 
11.5  The EXECUTIVE may not, during the period of employment, access, use,
exploit, and/or disclose the Employer’s confidential and proprietary trade
secret information, financial information, business information, employee lists,
customer lists, customer information, inventions, and/or intellectual property,
for any reason other than in furtherance of the Employer’s interests. The
EXECUTIVE may not, after the period of employment, access, use, exploit, and/or
disclose the Employer’s confidential and proprietary trade secret information,
financial information, business information, employee lists, customer lists,
customer information, inventions, and/or intellectual property, for any reason.
The purpose of this provision is to protect, to the maximum extent provided by
law, the Employer’s rights and interests in its proprietary and confidential
trade secret information. Any breach of the provisions of this clause 11.5 is
cause for the Employer’s termination of this Employment Agreement without
notice, and also may be subject to injunction as may be available subject to
clause 19. In the event of a breach of this Section 11.5, Employer may from
apply other statutory or common law relief, including injunction as may be
available subject to clause 19.
 
12  Non-competition clause
12.1  During the employment, the EXECUTIVE is not entitled to commence any
activities or, directly or indirectly, be engaged in any activities (as owner,
director, employee, agent, consultant or the like) which, directly or
indirectly, compete with the activities of the Employer or any group-affiliated
companies.
 
12.2  No separate compensation is paid for undertaking this non-competition
clause.
 
12.3  The non-competition clause will apply globally.
 
12.4  Any breach of the non-competition clause is cause for the Employer’s
termination of this Employment Agreement without notice, and also may be subject
to injunction as may be available subject to clause 19. Payment by the EXECUTIVE
of damages will not cause the non-competition clause to terminate and will not
exclude the Employer from applying other statutory or common law relief,
including injunction as may be available subject to clause 19.
 
13  Non-solicitation (non-poaching) clause
13.1  During the employment and for a period of 12 months after termination of
the employment calculated from the last day the EXECUTIVE receives salary, the
EXECUTIVE is not entitled, directly or indirectly, to
 * Solicit any Colleague to breach any terms of any employment agreement the
   Colleague may have with the Employer
 * Solicit any Colleague to become employed with or affiliated to a company, in
   which the EXECUTIVE, directly or indirectly, through employment, ownership,
   directorship or in any other way can exercise any influence on that company’s
   employment of employees, including as adviser, or
 * in any other way solicit a Colleague to resign from the employment in the
   Employer.

13.2  A “Colleague” is understood to be an employee or manager employed by the
Employer or any affiliate thereof.
 
13.3  Any breach of the non-solicitation (non-poaching) clause may be subject to
injunction as may be available subject to clause 19. Payment by the EXECUTIVE of
damages will not cause the non-solicitation (non-poaching) clause to terminate
and will not exclude the Company from applying other statutory and/or common law
relief, including injunction as may be available subject to clause 19.
 
 
 

--------------------------------------------------------------------------------

 
 
14  Intellectual property rights
14.1  Without paying separate remuneration, the Employer has the exclusive right
to ownership and/or exploitation of any and all intellectual property rights in
inventions, productions, production methods, know how, designs, patterns,
patents, trademarks or other marks, proprietary rights and other intellectual
property rights or assets which the EXECUTIVE may, during his/her employment,
develop or contribute to the development of, and the title and any other
ownership and/or exploitation right belongs to the Employer without separate
remuneration.
 
14.2  The EXECUTIVE should immediately inform the Employer if the rights
referred to in clause 14.1 are or may be expected to be developed completely or
partially by the EXECUTIVE.
 
14.3  The EXECUTIVE is obliged to sign declarations and permits and carry out
all other actions required for the purpose of transfer, assignment, registration
or procurement of any such intellectual property rights in the name of the
Employer.
 
14.4  In connection with his/her employment with the Employer, the EXECUTIVE
agrees to execute a PROPRIETARY INFORMATION, WORKS-FOR-HIRE, AND OTHER
INVENTIONS AGREEMENT (“Inventions Agreement”), a form of which is attached
hereto as Schedule C.  The Inventions Agreement shall, to the fullest extent
possible, be read in harmony with this Employment Agreement and any Inventions
Agreement previously signed by EXECUTIVE in connection with her employment with
the Company or any of its predecessors, and if there is any conflict between or
among the Agreements referenced in this clause 14.4, the last signed Inventions
Agreement will control as to the terms and conditions contained therein
 
15  Information security
15.1  The EXECUTIVE is obliged in every respect to observe the general and
specific directions on information security, including directions concerning use
of e-mail and the internet which at any time may appear from the Employer’s
directions on information security, employee handbook or personal instructions.
Failure to observe these directions may have consequences for the EXECUTIVE’s
employment, including, but not limited to, discipline up to and including
termination of this Employment Agreement without notice, for cause.
 
15.2  EXECUTIVE hereby acknowledges that she has no right or expectation of
privacy in her use of any and all Employer software, hardware, communications
systems (including, but not limited to, telephone, email, or internet) or any
other Employer property, and that the EXECUTIVE’s use of any such software,
hardware, communications systems, or any other Employer property may be subject
to unannounced and undisclosed monitoring, review, and/or supervision, at any
time.
 
16  Termination
16.1  The EXECUTIVE’s employment is at will and may be terminated by either the
EXECUTIVE or the Employer, without notice or cause.  In the event of termination
by the Employer without cause (as “cause” is set forth in this Employment
Agreement), or in the event that the Successor Position is not reasonably
acceptable to EXECUTIVE following a 14-day period commencing the day after
EXECUTIVE notifies the Employer, in writing, that the Successor Position is not
reasonably acceptable, to allow (a) good faith efforts by EXECUTIVE and Employer
to negotiate the terms and conditions of any Successor Position, which
negotiated terms and conditions EXECUTIVE shall not unreasonably refuse, and/or
(b) Employer’s opportunity, at Employer’s option, to modify the existing
Employment to meet EXECUTIVE’s reasonable requirements, then the EXECUTIVE shall
receive, all wages and accrued but unpaid vacation and bonus compensation (set
forth in 6.2 and 9.5) through the date of termination (Final Wages”) on the
termination date, provided that to the extent any bonus compensation that is
earned as of the date of termination is payable at a later date consistent with
Employer’s customary compensation policies and practices, then such bonus
compensation will be paid at the later date as provided by such customary
compensation policies and practices.  In addition, as severance compensation,
EXECUTIVE shall receive a continuance of the Base Salary (not bonus
compensation) provided for in this Agreement, payable according to the
Employer’s  regular payroll schedule, policies, and practices, through a date
that is 24 months after the Effective Date of this Agreement, provided that on
or before the 30th day following the date of EXECUTIVE’S termination of
employment, the EXECUTIVE has signed a Severance Agreement and Release
substantially in the form attached hereto as Schedule D, or in a form as
otherwise reasonably may be presented by the Employer, and it has become
effective.  If a Successor Position is that of CEO, COO, CFO or similar senior
executive position for the Company or another division of CBD and EXECUTIVE can
perform such role without the necessity of relocating from the Home Region, it
shall be deemed reasonably acceptable for purposes of this Section 16.1.
 
16.2  In the event of termination of the EXECUTIVE’s employment for cause (as
“cause” is set forth in this Agreement) or in the event of the EXECUTIVE’s
voluntary resignation from employment from the Employer, no severance
compensation shall be payable to the EXECUTIVE.
 
16.3  In the event of Serious Misconduct by the EXECUTIVE as defined in Schedule
B and determined by the Employer in its sole discretion to have occurred, the
EXECUTIVE may be summarily terminated, for cause, and without warning or advance
notice.
 
16.4  If the Employer or the EXECUTIVE commits a material breach of the
obligations of this Employment Agreement, the other party is entitled to
terminate the Agreement without notice.  If the Employer terminates the
EXECUTIVE’s employment under this Agreement pursuant to this paragraph 16.4,
such termination shall constitute termination for cause.
 
 
 

--------------------------------------------------------------------------------

 
 
17  Miscellaneous
17.1  The EXECUTIVE shall inform the Employer of the EXECUTIVE’s current private
address.
 
17.2  Rules, Policies and Procedures:  Subject to giving the EXECUTIVE prior
notice, the Employer shall be entitled to introduce, vary or cancel company
rules, policies and procedures at its discretion. All such rules, policies and
procedures shall bind the EXECUTIVE who shall fully observe and comply with the
same at all times during the employment.
 
17.3  Legal Advice: The EXECUTIVE acknowledges that she was given a reasonable
opportunity to seek independent legal advice before entering into this
Agreement.
 
17.4  Notices: Any notice to be given under this Agreement to the EXECUTIVE may
be served by being handed to her personally or by being sent by courier to her
at her usual or last known address; and any notice to be given to the Employer
may be served by being left at or by being sent by courier to its office address
noted herein.
 
17.5  Entire Agreement: This Employment Agreement constitutes the entire
agreement and understanding between the Parties and supersedes any prior
arrangements, understandings or agreements (whether oral or written) between
them relating to the subject-matter of this Employment Agreement.
 
17.6  No Waiver: No failure or delay by either party in exercising any right or
remedy provided by law under or pursuant to this Employment Agreement shall
impair such right or remedy or operate or be construed as a waiver or variation
of it or preclude its exercise at any subsequent time and no single or partial
exercise of any such right or remedy shall preclude any other or further
exercise of it or the exercise of any other right or remedy.
 
17.7  Modification: No modification of this Employment Agreement shall be valid
unless it is in writing and signed by or on behalf of each of the Parties or as
otherwise provided in this Employment Agreement.  ”Modification” shall include
any amendment, variation, supplement, deletion, termination or replacement
however effected.
 
17.8  Counterparts:  This Employment Agreement may be executed in any number of
counterparts (including facsimile copies) all of which, when taken together,
shall constitute one and the same instrument. A party may enter into this
Employment Agreement by executing any counterpart.
 
17.9  Survival: If one or more of the provisions of this Employment Agreement is
deemed to be invalid or unenforceable, the remaining provisions of this
Employment Agreement will not be affected and will continue in full force and
effect.
 
17.10  Collective Agreements: There are no collective agreements that directly
affect the terms and conditions of the employment of the EXECUTIVE under this
Employment Agreement.
 
18  Choice of law and venue
This Employment Agreement is governed by, and to be interpreted under, the laws
of the State of California, and that, subject to any procedural rules as may
apply pursuant to clause 19 hereof, any dispute arising in relation to the
Employment Agreement should be settled at the venue (city, county, state and
country) of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
19  Mandatory Arbitration
19.1  The Parties agree that they shall submit any and all employment-related
disputes between them, including, but not limited to, disputes relating to the
interpretation of this Agreement, to binding arbitration, on the following
terms:
 
 
(a)
Arbitration.  In consideration of the EXECUTIVE’s employment with the Employer,
the Employer’s mutual promise hereby to arbitrate all employment-related
disputes, and the EXECUTIVE’s receipt of the compensation and other benefits
paid to the EXECUTIVE by the Employer, at present and in the future, the
EXECUTIVE agrees that any and all controversies, claims, or disputes with anyone
(including the Employer and any employee, officer, director, shareholder or
benefit plan of the Employer in their capacity as such or otherwise) arising out
of, relating to, or resulting from employment with the Employer or the
termination of employment with the Employer, including any breach of this
agreement, shall be subject to binding arbitration under the arbitration rules
set forth in the California Code Of Civil Procedure section 1280 through 1294.2,
including sections 1281.8 and 1283.05 (the “Rules”) and pursuant to California
law.  Disputes which the Parties mutually agree to arbitrate, and thereby agree
to waive any right to a trial by jury, include any statutory claims under state
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans With Disabilities Act of 1990, the Age
Discrimination In Employment Act of 1967, the Older Workers Benefit Protection
Act, the California Fair Employment And Housing Act, the California Labor Code,
claims of harassment, discrimination or wrongful termination, any statutory
claims, and any claims under the Proprietary Information, Works-for-Hire, and
Other Inventions Agreement in the form attached hereto as Schedule C., which the
EXECUTIVE herein agrees to execute as a condition of his/her employment. The
EXECUTIVE further understands that this agreement to arbitrate also applies to
any disputes that the Employer may have with the EXECUTIVE, including under any
of the foregoing authorities and agreement.

 
 
(b)
Procedure.  The Parties agree that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that the neutral arbitrator will be
selected in a manner consistent with its national rules for the resolution of
employment disputes.  A true and correct copy of the AAA’s Employment
Arbitration Rules is attached hereto as Schedule E.  A current version of the
Rules may be accessed at http://www.adr.org/sp.asp?id=32904.  The Parties agree
that the arbitrator shall have the power to issue any ruling that a court could
issue, including, without limitation, deciding any motions brought by any party
to the arbitration (including motions for summary judgment and/or adjudication
and motions to dismiss and demurrers) prior to any arbitration hearing.  The
Parties also agree that the arbitrator shall have the power to award any
remedies, including attorneys’ fees and costs, that a court could award, as are
available under applicable law.  The Parties agree that the Employer will pay
for any administrative or hearing fees charged by the arbitrator or AAA, except
that the EXECUTIVE shall pay the first $200.00 (two hundred United States
Dollars) of any filing fees associated with any arbitration that the EXECUTIVE
initiates.  The Parties agree that the arbitrator shall administer and conduct
any arbitration in a manner consistent with the Rules and that to the extent
that the AAA’s national rules for the resolution of employment disputes conflict
with the Rules, the Rules shall take precedence.  The Parties agree that the
decision of the arbitrator shall be in writing.

 
 
(c)
Remedy.  Except as provided by the Rules and this Agreement, arbitration shall
be the sole, exclusive and final remedy for any dispute between the Parties.
Accordingly, except as provided for by the Rules and this Agreement, neither of
the Parties will be permitted to pursue court action regarding claims that are
subject to arbitration.  Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful company policy, and the
arbitrator shall not order or require the company to adopt a policy not
otherwise required by law that the company has not adopted.

 
 
(d)
Administrative Relief. The EXECUTIVE understands that this agreement does not
prohibit him/her from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the Workers’
Compensation Board.  This agreement does, however, preclude the EXECUTIVE from
pursuing court action regarding any such claim (except as may be provided by the
Rules).

 
 
(e)
Voluntary Nature of Agreement.  The EXECUTIVE acknowledges and agrees that she
is executing this agreement voluntarily and without any duress or undue
influence by the Company or anyone else.  The EXECUTIVE further acknowledges and
agrees that she has carefully read this Agreement and that she has asked any
questions needed for her to understand the terms, consequences and binding
effect of this agreement and fully understand it, including that the EXECUTIVE
is waiving her right to a jury trial.  Finally, the EXECUTIVE agrees that she
has been provided an opportunity to seek the advice of an attorney of her choice
before signing this Agreement, and that the EXECUTIVE has had the opportunity to
ask questions regarding and negotiate the contents of this Mandatory Arbitration
provision, including negotiating, on an arms-length basis, the issue of
inclusion of this Mandatory Arbitration provision in this Employment Agreement.



 
 

--------------------------------------------------------------------------------

 
 
 

This Employment Agreement is signed in three identical copies, of which each
party receives one.
 
 
On behalf of the Company:
 
 
 
Date:  May 7, 2012

 
/s/ Ed Roffman
 
 
Ed Roffman
 
Title: Authorized Singatory
 
 

 
Executive:

 
 
Date:  May 7, 2012

 
/s/ Margaret Randazzo
 
 
Margaret Randazzo
     



 

 
 

--------------------------------------------------------------------------------

 
 
 

Conditional and Limited Acknowledgement and Agreement
 


Conditioned upon (a) the full execution of this Agreement by Company and
EXECUTIVE, and (b) the consummation of the Merger (as such term is defined in
the Merger Agreement referenced in this Employment Agreement) and closing of all
transactions contemplated in the Merger Agreement, CBD Energy Limited (“CBD”)
acknowledges and agrees to the provisions set forth in Clauses 9.5 and 9.6,
above.  If the Merger is not consummated and closed (pursuant to the terms of
the Merger Agreement) and/or the Merger Agreement is terminated for any reason,
this Conditional and Limited Acknowledgement and Agreement shall be invalid,
void, and of no force or effect.
 
CBD’s execution hereof does not constitute an offer or guarantee of employment,
nor an agreement to employ, EXECUTIVE, nor does it extend to EXECUTIVE any
rights or benefits as against CBD other than those that are set forth in Clauses
9.5 and 9.6, above.
 
On behalf of CBD:
 
 
Date: May ___ ,2012

 
 
_______________________________
Name:
Title:



 

 
 

--------------------------------------------------------------------------------

 
 
 

SCHEDULE A – 2012 ICEO PERFORMANCE OBJECTIVES
 


 
[To be completed]
 

 
 

--------------------------------------------------------------------------------

 
 
 

SCHEDULE B – SERIOUS MISCONDUCT
 
 
The EXECUTIVE recognizes the special nature of the services to be provided.  Due
to the growing nature of the business, and the need for harmony, co-operation,
and co-ordination in the Company, the EXECUTIVE accepts that certain types of
misconduct may be treated more seriously than in other types of contracts.  At
all times during the course of the Employment Agreement, EXECUTIVE acknowledges
that s/he is representing the Company.  Without limitation, and subject to
applicable law, the following may be considered Serious Misconduct, and may
result in the employment being terminated without warning or advance notice:
 
(a)           publicly criticizing or bringing into disrepute the Company or any
of its affiliates;
 
(b)           aggressive, bullying, or harassing behaviour;
 
(c)           criminal behaviour;
 
(d)           civil disorder;
 
(e)           theft, or unauthorized possession or removal of the Company’s
property;
 
(f)           accepting or failing to report any bribes or attempts to bribe;
 
(g)
violation of the Company’s policies applicable to employees and those provisions
of the Code of Conduct and Ethics adopted by Company that are specifically
applicable to the Company’s officers and directors ;

 
(h)           breach of this Agreement;
 
(i)           wilfully failing to obey a reasonable direction of the Company
without providing to the Company reasonable grounds for failure to obey; or
 
 (j)           knowing use of drugs or alcohol in a manner prohibited by the
Company.
 
The determination of whether Serious Misconduct has occurred shall be made by
the Company in its sole discretion and shall be binding on the EXECUTIVE.
 



 
 
END OF SCHEDULE B
 

 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE C – FORM OF PROPRIETARY INFORMATION,
 
WORKS-FOR-HIRE, AND OTHER INVENTIONS AGREEMENT
 


 
PROPRIETARY INFORMATION, WORKS-FOR-HIRE,
 
AND OTHER INVENTIONS AGREEMENT
 
In consideration and as a condition of my employment, continued employment, or
consulting relationship by Westinghouse Solar, Inc., its subsidiaries,
successors or assigns (the “Company”), and the compensation paid therefor, I
hereby agree as follows:
 
1.            
 
1.            Nondisclosure.
 
1.1       Recognition of Company's Rights; Nondisclosure.  At all times during
my engagement and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company's Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing.  I will obtain Company's
written approval before publishing or submitting for publication any material
(written, oral, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.
 
1.2            Proprietary Information.  The term "Proprietary Information"
shall mean any and all confidential and/or proprietary works of authorship,
knowledge, data, designs or information of the Company.  By way of illustration
but not limitation, "Proprietary Information" includes (a) patents, trademarks,
trade secrets, inventions, copyrights, mask works, processes, formulas, source
and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs, artwork, techniques, and any
other intellectual property that is protectable under United States or foreign
laws (hereinafter collectively referred to as "Inventions"); (b) research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (c) information regarding the skills and compensation of
employees and others working with the Company.  Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own, skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.
 
1.3            Third Party Information.  I understand, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information ("Third Party Information"), including,
but not limited to, works of authorship, subject to a duty on the Company's part
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  During the term of my engagement and thereafter, I
will hold Third Party Information in the strictest confidence and will not
disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.
 
1.4            No Improper Use of Information of Prior Employers and
Others.  During my engagement by the Company I will not improperly use or
disclose any confidential or proprietary information or trade secrets, if any,
of any former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person.  I will use in the performance of
my duties only information which is generally known and used by persons with
training and experience comparable to my own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
2.       Assignment of Works for Hire and Other Inventions.
 
2.1            Proprietary Rights.  The term "Proprietary Rights" shall mean all
copyright, trade secret, patent, mask work and other intellectual property
rights throughout the world.
 
2.2            Prior Inventions.  Inventions, if any, patented or unpatented,
which I made prior to the commencement of my engagement with the Company are
excluded from the scope of this Agreement.  To preclude any possible
uncertainty, I have set forth on Exhibit B (Previous Inventions) attached hereto
a complete list of all Inventions that I have, alone or jointly with others,
conceived, developed or reduced to practice or caused to be conceived, developed
or reduced to practice prior to the commencement of my engagement with the
Company, that I consider to be my property or the property of third parties and
that I wish to have excluded from the scope of this Agreement (collectively
referred to as "Prior Inventions").  If disclosure of any such Prior Invention
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Prior Inventions in Exhibit B but am only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions has not been
made for that reason. A space is provided on Exhibit B for such purpose.  If no
such disclosure is attached, I represent that there are no Prior
Inventions.  If, in the course of my engagement with the Company, I incorporate
a Prior Invention into a Company product, process or machine, the Company is
hereby granted and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license (with rights to sublicense through multiple tiers
of sublicensees) to make, have made, modify, use and sell such Prior
Invention.  Notwithstanding the foregoing, I agree that I will not incorporate,
or permit to be incorporated, Prior Inventions in any Company Inventions without
the Company's prior written consent.
 
2.3            Assignment of Inventions.  Subject to Sections 2.4, and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my engagement with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as "Company Inventions."
 
2.4            Nonassignable Inventions.  This Agreement does not apply to an
Invention which qualifies fully as a nonassignable Invention under Section 2870
of the California Labor Code (hereinafter “Section 2870”).  I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.
 
2.5            Obligation to Keep Company Informed.  During the period of my
engagement and for six (6) months after termination of my engagement with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others.  In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of engagement.  At the time of each such disclosure, I will advise the Company
in writing of any Inventions that I believe fully qualify for protection under
Section 2870; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief.  The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under the provisions of Section 2870.  I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2870.
 
2.6            Government or Third Party.  I also agree to assign all my right,
title and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by the Company.
 
2.7            Works for Hire.  I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my engagement and which are protectable by copyright are "works made for
hire," pursuant to United States Copyright Act (17 U.S.C., Section 101).
 
2.8            Enforcement of Proprietary Rights.  I will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries.  To that end I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof.  In
addition, I will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee.  My obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of my engagement, but the
Company shall compensate me at a reasonable rate after my termination for the
time actually spent by me at the Company's request on such assistance.
 
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
3.       Records.  I agree to keep and maintain adequate and current records (in
the form of notes, sketches, drawings and in any other form that may be required
by the Company) of all Proprietary Information developed by me and all
Inventions made by me during the period of my engagement at the Company, which
records shall be available to and remain the sole property of the Company at all
times.
 
4.       Additional Activities.  I agree that for the period of my engagement by
the Company and for one (l) year after the date of termination of my engagement
by the Company I will not solicit any employee of the Company or any of its
affiliates or, to the extent it is protected by trade secret or other applicable
law, the business of any client or customer of the Company (other than on behalf
of the Company).
 
5.       No Conflicting Obligation.  I represent that my performance of all the
terms of this Agreement and as an independent contractor of the Company does not
and will not breach any agreement to keep in confidence information acquired by
me in confidence or in trust prior to my engagement by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.
 
6.       Return of Company Documents.  When I leave the engagement with the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company.  I further
agree that any property situated on the Company's premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice.  Prior to leaving, I will cooperate with the Company in completing and
signing the Company's termination statement.
 
7.       Legal and Equitable Remedies.  Subject to Section 10.7 hereof, because
my services are personal and unique and because I may have access to and become
acquainted with the Proprietary Information of the Company, the Company shall
have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other provisional relief pursuant to
California Code of Civil Procedure Section 1281.8, without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.
 
8.       Notices.  Any notices required or permitted hereunder shall be given to
the appropriate party at the address specified below or at such other address as
the party shall specify in writing.  Such notice shall be deemed given upon
personal delivery to the appropriate address or if sent by certified or
registered mail, three (3) days after the date of mailing.
 
9.       Notification of New Employer.  In the event that I leave the engagement
of the Company, I hereby consent to the notification of any new contractor or
employer by the Company of my rights and obligations under this Agreement.
 
10.       General Provisions.
 
10.1            Governing Law.  This Agreement will be governed by and construed
according to the laws of the State of California, as such laws are applied to
agreements entered into and to be performed entirely within California between
California residents.
 
10.2            Severability.  In case any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.  If moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.
 
10.3            Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.
 
10.4            Survival.  The provisions of this Agreement shall survive the
termination of my engagement and the assignment of this Agreement by the Company
to any successor in interest or other assignee.
 
10.5            Engagement.  I agree and understand that nothing in this
Agreement shall confer any right with respect to continuation of engagement by
the Company, nor shall it interfere in any way the Company’s right to terminate
my engagement.
 
10.6            Waiver.  No waiver by the Company of any breach of this
Agreement shall be a waiver of any preceding or succeeding breach.  No waiver by
the Company of any right under this Agreement shall be construed as a waiver of
any other right.  The Company shall not be required to give notice to enforce
strict adherence to all terms of this Agreement.
 
10.7.           Mandatory Arbitration.  The Company and I agree that all
disputes between us, including all agreements made herein and in the Employment
Agreement relating to my employment with the Company (to which a form of this
Agreement is attached as Schedule C), shall be submitted to mandatory
arbitration before the American Arbitration Association, as set forth in the
Section 19 of the Employment Agreement (a form of which is attached hereto as
Exhibit C).  I understand that by submitting all disputes to mandatory
arbitration, the Company and I mutually are waiving our right to a jury trial or
any other relief from court except for provisional relief as provided by
California Code of Civil Procedure Section 1281.8.
 
 
 

--------------------------------------------------------------------------------

 
 
10.8           Entire Agreement.  The obligations pursuant to Sections 1 and 2
of this Agreement shall apply to any time during which I was previously engaged,
or am in the future engaged, by the Company as an employee or independent
contractor if no other agreement governs nondisclosure and assignment of
inventions during such period.  This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged.  Any
subsequent change or changes in my duties or compensation will not affect the
validity or scope of this Agreement.
 
This Agreement shall be effective as of the first day of my engagement with the
Company.
 
I have read this Agreement carefully and understand its terms.  I have
completely filled out Exhibit B to this Agreement.
 
Dated:  May 7, 2012
 
/s/ Margaret Randazzo
 
MARGARET RANDAZZO
 
 
 
ACCEPTED AND AGREED TO:
 
Westinghouse Solar,  Inc.
 
By:  /s/ Ed Roffman
 
Name: Ed Roffman
 
Title:  Chair, Special Committee of Westinghouse Solar Board of Directors
 
Dated:   May 7, 2012


 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
LIMITED EXCLUSION NOTIFICATION
 
This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company's equipment, supplies,
facilities or trade secret information except for those inventions that either:
 
1. Relate at the time of conception or reduction to practice of the invention to
the Company's business, or actual or demonstrably anticipated research or
development of the Company;
 
2. Result from any work performed by you for the Company.
 
To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
 
This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.
 
I acknowledge receipt of a copy of this notification.
 
By:  /s/ Margaret Randazzo
 
(Signature)
 
Margaret Randazzo
 
 (Printed Name)
 
Date: May 7, 2012
 


 
Witnessed by:
 
/s/ Jessica Wyckoff
 
Jessica Wychoff
 
(Printed Name of Representative)
 
 
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
TO:  Westinghouse Solar, Inc.
 
FROM:  Margaret Randazzo
 
DATE:  May 7, 2012
 
SUBJECT:  Previous Inventions
 
1.           Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
engagement by Westinghouse Solar, Inc. (the "Company") that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:
 
x  No inventions or improvements.
  
¨           See below:
 
¨           Additional sheets attached.
 
2.           Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):
 
Invention or
Improvement                                                                           Party(ies)                      Relationship
 
1. 
 
2. 
 
3. 
 
¨           Additional sheets attached.
 


 

 
 

--------------------------------------------------------------------------------

 
 
 


 

Exhibit C
 


 
FORM OF EMPLOYMENT AGREEMENT
 



 
 


 
END OF SCHEDULE C
 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 
 
 


 

SCHEDULE D – FORM OF SEVERANCE AGREEMENT AND RELEASE
 
___________, 2012
 
BY [METHOD OF DELIVERY]
 


 
To Employee Age 40 or Over
 
[address]
 


 
Re:           Separation Agreement
 
Dear _______________________:
 
This letter sets forth the terms of the separation agreement (the “Agreement”)
that _______________________ (the “Company”) is offering to you in connection
with your employment transition.
 
1.            Separation Date.  Your last day of employment and your employment
termination date is ____________________ (the “Separation Date”).  On the
Separation Date, the Company will provide you with your final pay, which
includes payment of base salary and any accrued and unused vacation time as of
the Separation Date.  You are entitled to these payments by law.  
 
2.            Severance Compensation.
 
                      (a)  Payment of Severance Compensation.  Although the
Company is not otherwise obligated to do so, if you timely sign, date, and
return this fully signed Agreement to the Company no later than
_________________ and allow it to become effective, and you comply with your
obligations hereunder, the Company will pay you severance compensation in the
form of a continuance of the base salary (not bonus compensation) provided for
in the Employment Agreement entered into between you and the Company effective
____________, 2012, payable according to the Company’s regular payroll schedule,
policies, and practices, through a date that is 24 months after the effective
date of the Employment Agreement, subject to applicable deductions and
withholdings (the “Severance Compensation”).  Payment of the Severance
Compensation will be made in accordance with the Company’s regular payroll
schedule, commencing ____ business days following the Effective Date of this
Agreement (as defined in Section 13(d)).  The first installment of the Severance
Compensation will include retroactive payment of any compensation that would
have accrued after the termination date and would have been payable to you on
the Company’s regular payroll schedule but for the termination of the
employment.
 
                      (b)  Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).  The payment of the Severance Compensation is intended to
be interpreted and applied so that the payment either (i) shall be exempt from
the requirements of Section 409A of the Code, as amended, and the regulations
promulgated thereunder or (ii) shall comply with the requirements of such
provision (including the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, and in-kind distributions.)  In addition, each
payment shall be considered a separate payment for purposes of Section 409A
 
                      (b)  Short-term Deferral under Code Section 409A.  If the
Severance Compensation payment does not qualify as a short-term deferral under
Section 409A and Treasury Regulation ("Treas. Reg.") §1.409A-1(b)(4) or any
similar or successor provisions, and you are a specified employee (as defined in
Section 409A and Treas. Reg. 1.409A-1(c)(i) or any similar or successor
provisions) as of the Separation Date, distributions to you may not be made
before the date that is six (6) months and one (1) day after the Separation Date
or, if earlier, the date of the your death (the "Six-Month Delay Rule").
Payments to which you would otherwise be entitled during the first six months
following the Separation Date (the "Six-Month Delay") will be accumulated and
paid on the first day of the seventh month following the Separation Date.
 
                      (c)  Lump Sum Payments during Six Month Delay under Code
Section 409A.  Notwithstanding the Six-Month Delay Rule set forth above, to the
maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(iii) or any similar or successor provisions, during the
Six-Month Delay, the Company will pay to you in a lump sum an amount equal to
the lesser of (i) the total termination benefits provided in Sections 2(a)
above, or (ii) the lesser of (A) the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) for the year
in which the Separation Date occurs, and (B) the sum of the your annual base
salary based upon the annual rate of pay for services provided to the Company
for the taxable year preceding the taxable year of the Separation Date; provided
that amounts paid under this sentence will count toward, and will not be in
addition to, the total payment of termination benefits required to be made to
you by the Company under this Section 2.
 
 
 

--------------------------------------------------------------------------------

 
 
3.            Health Insurance.  To the extent provided by the federal COBRA law
or, if applicable, state insurance laws (collectively, “COBRA”), and by the
Company’s current group health insurance policies, you will be eligible to
continue your group health insurance benefits at your own expense after the
Separation Date.  You will be provided with a separate notice describing your
rights and obligations under COBRA laws on or after the Separation Date.
 
4.            Stock Options.  The Company and Employee have entered into
_____<#> Stock Option Agreements, each granting Employee the option to purchase
shares of the Company's common stock subject to the terms and conditions of the
__________________________ [Stock Option / Stock Issuance Plan and the Stock
Option Agreements (collectively the "Stock Agreements")].  The exercise of
Employee's vested options and shares shall continue to be governed by the terms
and conditions of the Company's Stock Agreements.
 
5.            Expense Reimbursements.  You agree that, within thirty (30) days
of the Separation Date, you will submit your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Separation Date, if any, for which you seek reimbursement.  The Company will
reimburse you for any final documented expenses pursuant to its regular business
practice and reimbursement policy.
 
6.           No Other Compensation or Benefits.  You acknowledge that, except as
expressly provided in this Agreement, you have not earned and will not receive
from the Company any additional compensation, severance, or benefits on or after
the Separation Date.  By way of example, except as otherwise referenced in this
Agreement, you acknowledge and agree that you have not earned and are not owed
any bonus, incentive compensation, commissions or equity.
 
7.           Return of Company Property.  You agree to return to the Company, no
later than three (3) business days after the Separation Date, all Company
documents (and all copies thereof) and other property of the Company in your
possession or control, whether tangible or intangible, including, but not
limited to, Company files, notes, correspondence, memoranda, notebooks,
drawings, records, reports, lists, compilations of data, proposals, agreements,
drafts, minutes, studies, plans, forecasts, purchase orders, financial and
operational information, product and training information, research and
development information, sales and marketing information, personnel and
compensation information, vendor information, promotional literature and
instructions, product specifications and manufacturing information,
computer-recorded information, electronic information (including e-mail and
correspondence), other tangible property and equipment (including, but not
limited to, computer equipment, PDAs, facsimile machines, and cellular
telephones), credit cards, entry cards, identification badges and keys; and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part),
as well as intangible property such as passwords, access codes, identification
keys and/or any other information relating to the business of the Company in
your possession, custody, knowledge and/or control.  You agree that you will
make a diligent search to locate any such documents, property and information
within the timeframe referenced above.  In addition, if you have used any
personally owned computer, server, or e-mail system to receive, store, review,
prepare or transmit any Company confidential or proprietary data, materials or
information, then you agree to provide the Company, within five (5) business
days after the Separation Date, with a computer-useable copy of all such
information and then permanently delete and expunge such Company confidential or
proprietary information from those systems without retaining any reproductions
(in whole or in part); and you agree to provide the Company access to your
system as requested to verify that the necessary copying and/or deletion is
done.  Your timely compliance with this Section 7 is a precondition to your
receipt of the Severance Compensation.
 
8.            Confidentiality.  The provisions of this Agreement will be held in
strictest confidence by you and will not be publicized or disclosed in any
manner whatsoever; provided, however, that:  (a) you may disclose this Agreement
in confidence to your immediate family; (b) you may disclose this Agreement in
confidence to your attorneys, accountants, auditors, tax preparers, and
financial advisors; and (c) you may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law.  In particular, and without limitation, you agree not to disclose the
existence or terms of this Agreement to any current or former Company employee,
contractor or consultant.
 
9.            Nondisparagement.  You agree not to disparage the Company, its
products or services, business, technologies, market position, performance and
other similar information concerning the Company, or the Company’s officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or their business, business reputations or personal reputations;
provided that you may respond accurately and fully to any request for
information to the extent required by legal process.
 
10.           Nonsolicitation of Employees.  You agree that, for one (1) year
after the Separation Date, you will not solicit, urge, encourage, or attempt to
solicit, urge or encourage, any employees or independent contractors of the
Company to terminate or otherwise alter his or her employment or contractor
relationship with the Company in order to obtain a new employment or contractor
relationship with another entity or person.
 
11.            No Voluntary Adverse Action; and Cooperation.  To the extent
allowed by law, you agree that you will not voluntarily (except in response to
legal compulsion) assist any person in bringing or pursuing any proposed or
pending litigation, arbitration, administrative claim or other formal proceeding
against the Company, its parent or subsidiary entities, affiliates, officers,
directors, employees or agents.  In addition, you agree to cooperate fully with
the Company in connection with its actual or contemplated defense, prosecution,
or investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of your employment by the Company.  Such cooperation includes, without
limitation, making yourself available to the Company upon reasonable notice,
without subpoena, to provide complete, truthful and accurate information in
witness interviews, depositions, and trial testimony.  The Company will
reimburse you for reasonable out-of-pocket expenses you incur in connection with
any such cooperation (excluding forgone wages, salary, or other compensation)
and will make reasonable efforts to accommodate your scheduling needs.  In
addition, you agree to execute all documents (if any) necessary to carry out the
terms of this Agreement.
  
 
 

--------------------------------------------------------------------------------

 
 
12.    No Admissions.  Nothing contained in this Agreement shall be construed as
an admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.    
 
13.   Release of Claims.
 
       (a)           General Release.  In exchange for the consideration
provided to you under this Agreement to which you would not otherwise be
entitled, including but not limited to the Severance Compensation, you hereby
generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) of and from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to or on the date you sign this Agreement (collectively, the “Released Claims”).
 
       (b)           Scope of Release.  The Released Claims include, but are not
limited to:  (i) all claims arising out of or in any way related to your
employment with the Company, or the termination of that employment; (ii) except
as expressly provided for and/or referenced in this Agreement, all claims
related to your compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing (including but not
limited to any claims based on or arising from the Employment Agreement); (iv)
all tort claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the Civil Rights Act of 1991, the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).
 
       (c)           Excluded Claims. Notwithstanding the foregoing, the
following are not included in the Released Claims (the “Excluded Claims”): (i)
any rights or claims for indemnification you may have pursuant to any written
indemnification agreement with the Company to which you are a party, the
charter, bylaws, or operating agreements of the Company, or under applicable
law; (ii) any rights that are not waivable as a matter of law; and (iii) any
claims for breach of this Agreement.  In addition, nothing in this Agreement
prevents you from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, the
California Department of Fair Employment and Housing, or any other government
agency, except that you acknowledge and agree that you are hereby waiving your
right to any monetary benefits in connection with any such claim, charge or
proceeding.  You hereby represent and warrant that, other than the Excluded
Claims, you are not aware of any claims you have or might have against any of
the Released Parties that are not included in the Released Claims.
 
       (d)           ADEA Waiver.  You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, and
that the consideration given for the waiver and release in this Section 13 is in
addition to anything of value to which you are already entitled.  You further
acknowledge that you have been advised, as required by the ADEA, that:  (i) your
waiver and release do not apply to any rights or claims that may arise after the
date that you sign this Agreement; (ii) you should consult with an attorney
prior to signing this Agreement (although you may choose voluntarily not to do
so); (iii) you have twenty-one (21) days in which to consider this Agreement
(although you may choose voluntarily to sign it earlier); (iv) you have seven
(7) days following the date you sign this Agreement to revoke the Agreement (by
providing written notice of your revocation to the Company); and (v) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after the date that this Agreement is
signed by you provided that you do not revoke it (the “Effective Date”).
 
       (e)           Section 1542 Waiver.  In giving the releases set forth in
this Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows:  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.
 
       (f)           Timing of Delivery of Release.  Subject to and without
waiver of the execution and delivery timing requirements of paragraph 13(d),
above, in order for the Release referred to herein to be effective under any
circumstances, this Agreement must be executed by you and  delivered to the
Company no later than the fiftieth (50th) day following the date your employment
is terminated, and must not be revoked during the seven (7) days following such
delivery (“Effective Release”).  If the Effective Release does not occur by the
fifty-seventh (57th) day following the date your employment is terminated, your
right to the Severance Compensation is forfeited.
 
   14   Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to any
applicable law or Company policy, and have not suffered any on-the-job injury
for which you have not already filed a workers’ compensation claim.
       
    15.           Job Verification.  Any and all requests by third parties for
job verifications or references regarding your employment at the Company should
be directed exclusively to the Company’s Human Resources personnel.  In response
to any such requests, the Company’s response will be limited to confirming the
starting and ending dates that you worked for the Company, and the last job
title held by you.  No other information or reference will be provided.
 
    16.           Dispute Resolution.  To aid in the rapid and economical
resolution of any disputes that may arise under this Agreement, you and the
Company agree that any and all claims, disputes or controversies of any nature
whatsoever arising from or regarding the interpretation, performance,
negotiation, execution, enforcement or breach of this Agreement, your
employment, or the termination of your employment, shall be resolved by
confidential, final and binding arbitration conducted before a single arbitrator
with JAMS, Inc. (“JAMS”) in San Francisco, California, in accordance with JAMS’
then-applicable arbitration rules.  The parties acknowledge that by agreeing to
this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury, judge or administrative proceeding.  You will have the
right to be represented by legal counsel at any arbitration proceeding.  The
arbitrator shall:  (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is
based.  The Company shall bear JAMS’ arbitration fees and administrative
costs.  Consistent with the provisions of California Code of Civil Procedure
Section 1281.8, nothing in this Agreement shall prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.  Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.  This Section 15 shall supersede and
replace any Agreement to Arbitrate Employment Disputes previously entered into
between you and the Company.
 
    17.           Miscellaneous.  This Agreement constitutes the complete, final
and exclusive embodiment of the entire agreement between you and the Company
with regard to its subject matter.  It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations.  This Agreement may not be modified or amended except in a
written agreement signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, and their heirs, successors and assigns.  If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question shall be deemed modified so as to be
rendered enforceable in a manner consistent with the intent of the parties,
insofar as possible under applicable law.  Any ambiguity in this Agreement shall
not be construed against either party as the drafter.  Any waiver of a breach of
this Agreement, or rights hereunder, shall be in writing and shall not be deemed
to be a waiver of any successive breach or rights hereunder.  This Agreement
shall be deemed to have been entered into, and shall be construed and enforced,
in accordance with the laws of the State of California without regard to
conflicts of law principles.  This Agreement may be executed in counterparts,
each of which shall be deemed to be part of one original, and facsimile
signatures shall be equivalent to original signatures.  You have the option to
review this Agreement with legal counsel of your choice, at your expense.
 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 

 
 

--------------------------------------------------------------------------------

 
 
 


 

If this Agreement is acceptable to you, no later than twenty-one (21) days after
your receipt of this Agreement, please sign below and return the signed
Agreement to the Company.  If you do not sign and return this Agreement to the
Company within the aforementioned timeframe, the Company’s offer to enter into
this Agreement will expire.
 
Sincerely,
 
[COMPANY]
 
By:                                                                
 
      Name
 
      Title
 


 
Understood and Agreed:
 


 
[NAME]
 


 
Date: ______________________
 
 
 


 
END OF SCHEDULE D
 

 
 

--------------------------------------------------------------------------------

 
 
 


 

SCHEDULE E – EMPLOYMENT ARBITRATION RULES
 
OF THE AMERICAN ARBITRATION ASSOCIATION
 
